Citation Nr: 1600361	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  14-07 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for diabetes mellitus type 2.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in relevant part, granted service connection for bilateral hearing loss (with an evaluation of 0 percent, effective June 11, 2010) and denied service connection for diabetes mellitus type 2.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO in September 2015.  A transcript of that hearing is of record.  

Subsequent to the last adjudication by Agency of Original Jurisdiction (AOJ), the Veteran submitted new evidence in the form of internet articles and a private treatment record.  He has waived initial AOJ review of this evidence.

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the issue of an increased rating for hearing loss, the Veteran was last afforded a VA audiological examination in March 2011.  At the September 2015 Board hearing, he stated that his hearing has worsened since the examination.  VA must provide a new examination with consideration of all pertinent evidence when there is an indication that the record does not adequately reveal the current state of the claimed disability.  Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007).

The Veteran is also seeking service connection for diabetes mellitus type 2, based on exposure to herbicides in service.  He believes that he was exposed to herbicides in two contexts, namely, as a sailor aboard the U.S.S. Sacramento in 1971, when it was operating in the coastal waters of Vietnam, and during service at the U.S. Naval Magazine at Subic Bay in the Philippines, from mid-1969 to the end of 1970.  See August 2012 notice of disagreement; September 2015 Board hearing transcript.

With regard to the alleged herbicide exposure in the Philippines, the Veteran stated during the September 2015 Board hearing that as gunner's mate at the U.S. Naval Magazine he worked in the docks as part of the stowage department.  He stated that, although he did not know it at the time, Agent Orange went through the U.S. Naval Magazine at Subic Bay, indicating that he would load it to trucks, put it out in the particular magazines for that type of ammunition, and then load it to Navy ships.  To support his contention that Agent Orange was present at Subic Bay, the Veteran submitted an internet article that purports to show that the government of New Zealand supplied Agent Orange to the U.S. military during the Vietnam War.  The January 2005 article cites a New Zealand government official, stating that the chemicals were sent to a United States base at Subic Bay, in the Philippines.

VA's Adjudication Procedures Manual, M21-1MR, part IV, subpart 11, 2.C.10.o, sets forth procedures for the verification of herbicides in areas outside the Republic of Vietnam (RVN) or the Korean Demilitarized Zone.  The manual provides at least two locations where VA is to obtain information regarding such potential herbicide exposure: the VA Compensation Service, and the U.S. Army and Joint Services Records Research Center (JSRRC).  In the present case, records were requested from the JSRRC, but only with regard to general exposure to herbicides and the Veteran's potential presence in the RVN, as the Veteran did not initially allege herbicide exposure in the Philippines.  Nonetheless, now that he has made such allegation, development consistent with the M21-1MR should be undertaken, to include contacting the Compensation and Pension Service and the JSRRC, regarding the potential use and storage of herbicides, and the Veteran's potential exposure to them, at the U.S. Naval Magazine at Subic Bay, from mid-1969 to the end of 1970.  Military personnel records (within service treatment records) show that he was stationed at Subic Bay, from June 1969 to December 1970.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's complete service personnel records from the National Personnel Records Center (NPRC) and any other appropriate sources.  All requests and responses, positive and negative, must be documented in the claims file.  

2.  Thereafter, contact the Compensation and Pension Service with a request for a review of the inventory of herbicides operations maintained by the Department of Defense to determine whether herbicides were used, tested, or transported at Subic Bay, in the Philippines.

3.  If the exposure is not verified by the request to Compensation and Pension Service, verification should be sought from the JSRRC.  Forward a list of the dates in which the Veteran was present at Subic Bay, as determined through a review of his service personnel records, along with his contentions regarding the nature of his exposure, to JSRRC, and request verification of his exposure to herbicides.  The results of this development should be documented.

4.  Schedule the Veteran for a VA examination to determine the current severity of his bilateral hearing loss disability.  The examiner should note review of the entire claims file, and conduct all appropriate tests.

5.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




